Citation Nr: 1757320	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-02 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye injury, and if so, whether service connection is warranted for the same.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg injury, and if so, whether service connection is warranted for the same.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, and if so, whether service connection is warranted for the same.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vision problems, and if so, whether service connection is warranted for the same.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted for the same.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for amputation of the right 2nd toe and left 4th toe as secondary to diabetes mellitus.

9.  Entitlement to a compensable rating for injury to fourth finger, right hand, fracture, healed, distal phalanx (right finger disability).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1963 to September 1965.  

This case comes before the Board of Veterans' Appeals (the Board) from September 2013 and November 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2013 VA audio examination referenced an April 2010 VA audio evaluation.  Records from Dr. J. B. show the Veteran received VA treatment in 2010.  See September 18, 2013 private medical records, located on Virtual VA, at pg. 37.  However, the only VA medical records currently in the claims file are dated from June 2012 to September 2013 and from July 2014 to October 2015.  The outstanding records could pertain to the claims on appeal.  On remand, outstanding VA medical records, including the April 2010 audiological evaluation, should be obtained.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Moreover, on an October 2014 VA Form 21-4142a, the Veteran indicated he continued to receive treatment at Esse Health; however, the most recent records from that provider are dated in June 2013.  On remand, reasonable efforts should be made to obtain all outstanding private treatment records.

The Veteran was afforded a VA audiological examination in September 2013; however an addendum opinion is necessary.  The examiner stated that the Veteran's hearing was within normal limits at his entry to service.  The Veteran's May 1963 pre-induction examination report contains audiometer findings as follows (converted from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
13
10
20
32
27

The May 1963 report also indicated that the Veteran scored 15 out of 15 on whisper tests in each ear, consistent with his July 1965 separation examination report.  The Board also observes that on his July 1965 report of medical history, the Veteran endorsed "ear, nose, and throat trouble."  

Given the examiner's finding that the Veteran's hearing was normal at entry, additional clarification is necessary.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 28 (2016) (explaining that in order to be a noted defect, hearing loss must meet the criteria of 38 C.F.R. § 3.385 at entrance).  Accordingly, remand is appropriate for the examiner to address the results of the May 1963 audiogram and comment on any additional relevant evidence obtained on remand.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities, including the April 2010 audiological evaluation.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

3.  Next, forward the claims file to the September 2013 VA audio examiner for an addendum opinion.  If the examiner finds a new examination is necessary to render the requested opinion, one should be provided.

The examiner should review the entire claims file, to include this remand, and opine whether it is at least as likely as not (a probability of 50 percent or greater) that any current bilateral hearing loss disability had its onset during, or was caused by or related to, military service to include his reports of excessive in-service noise exposure.

The examiner should comment on the results of the May 1963 audiogram, the Veteran's July 1965 report of "ear, nose, or throat trouble," and on any additional relevant evidence obtained on remand.  

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




